Title: From Thomas Jefferson to Andrew Gregg, 20 March 1806
From: Jefferson, Thomas
To: Gregg, Andrew


                        
                            Dear Sir
                     
                            Washington Mar. 20. 06.
                        
                        I avoid permitting myself to be made a channel for conveying petitions to Congress, where the parties can
                            themselves address them directly. the inclosed is from a people new in their connection with us, uninformed of the proper
                            tract of business, & too distant to be set in the right tract before the session would end. as they have no
                            representative here, I see no channel more proper for getting their petition presented, than by asking that favor on their
                            behalf of yourself as you are chairman of the commee having land matters under their charge; desiring at the same time
                            it may not be stated as coming through me, because that might encourage others to resort to the same course. Accept my
                            salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    